Title: To Benjamin Franklin from Madame Brillon, 13 [June] 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 13 a la thuillerie [June 13, 1781]
Quoi, pas un mot mon aimable papa! Auriés vous oublié votre fille? Vous aurés trouvés en votre chemin de jolies dames qui vous auront distrait sans doutte? Rappellés vous donc cette amitié, cette confiance, ce sentiment si doux et si vrai que votre fille a pour vous, et voyés si depuis douse jours qu’elle vous a quitté son coeur doit estre content du vostre; ceci n’est pas un reproche mais vous le sçavés, le pas est bien glissant entre le reproche et l’indifférence, je ne puis n’y ne voudrois estre capable, mesme de l’apparence du froid vis a vis de vous, il faut donc que bien tendrement, bien doucement je me plaigne un peu de votre négligence:
J’ai sçüe que vous aviés eté a l’opéra le jour de l’incendie éffroyable qui l’a détruit, mon coeur a été vivement ému du dangér que vous avés courru … que la vie tient a peu de choses … que la vie aussi est peu de choses … l’amitié la douce amitié me fais chérir mon éxistance, sans elle peut estre trouvéroisje quelquefois qu’il est heureux de finir, il est tant de peines et si peu de plaisirs pour l’estre sensible; il est tant de chaisnes et de privations pour notre séxe, que sans l’amitié—mais l’amitié me consolle me tient lieu de ce qui a pu me manquér d’ailleur, écrivés moi donc:/: Tous les miens vous offrent leurs hommages.
 
Addressed: A Monsieur / Monsieur Franklin / Ambassadeur des provinces unies de / l’amérique / a Passy prés paris
